  Case 2:11-cr-00224-JMV Document 61 Filed 04/15/21 Page 1 of 2 PageID: 266




Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,

               Plaintiff,
                                                                   Crim. No. 11-224
        v.
                                                                OPINION & ORDER
 REGINALD WARE,

               Defendant.


John Michael Vazquez, U.S.D.J.

       Currently pending before the Court is Defendant’s second motion for reconsideration. D.E.

56. The Government filed opposition, D.E. 58, to which Defendant replied, D.E. 60. And it

appearing as follows:

       1. On November 12, 2020, the Court issued an Opinion and Order which denied
          Defendant’s motion to modify his sentence and for immediate release. D.E. 45, 46;

       2. Thereafter Defendant filed numerous letters, D.E. 48, 49, 50, 51, which the Court
          construed as a motion for reconsideration. As a result, the Court ordered the
          Government to file a response to the letters, D.E.53, which the Government did, D.E.
          54. The Court reconsidered its initial opinion (because Defendant had since contracted
          COVID-19 and because the facility where he is housed had experienced a surge in
          positive cases) but denied Defendant’s motion to modify his sentence and for
          immediate release. D.E. 55;

       3. In the District of New Jersey, motions for reconsideration can be made pursuant to
          Local Civil Rule 7.1(i). The rule applies to motions for reconsideration in criminal
          cases pursuant to Local Criminal Rule 1.1 Rule 7.1(i) provides that such motions must
          be made within fourteen days of the entry of an order. Substantively, a motion for
          reconsideration is viable when one of three scenarios is present: (1) an intervening
          change in the controlling law, (2) the availability of new evidence not previously
          available, or (3) the need to correct a clear error of law or prevent manifest injustice.
          Carmichael v. Everson, No. 03-4787, 2004 WL 1587894, at *1 (D.N.J. May 21, 2004)
          (citations omitted). Granting a motion for reconsideration is an “extraordinary
          remedy,” to be granted “sparingly.” NL Indus., Inc. v. Commercial Union Ins. Co., 935
   Case 2:11-cr-00224-JMV Document 61 Filed 04/15/21 Page 2 of 2 PageID: 267




                F. Supp. 513, 516 (D.N.J. 1996) (citations omitted). A motion for reconsideration also
                does not entitle a party to a second bite at the apple. Therefore, a motion for
                reconsideration is inappropriate when a party merely disagrees with a court’s ruling or
                when a party simply wishes to re-argue its original motion. Sch. Specialty, Inc. v.
                Ferrentino, No. 14-4507, 2015 WL 4602995, *2-3 (D.N.J. July 30, 2015); see also
                Florham Park Chevron, Inc. v. Chevron U.S.A., 680 F. Supp. 159, 162 (D.N.J. 1988).
                Moreover, a motion for reconsideration is not an opportunity to raise matters that could
                have been raised before the original decision was reached. Bowers v. NCAA, 130 F.
                Supp. 2d 610, 613 (D.N.J. 2001); and

        4. In his current motion for reconsideration, Defendant does not meet any of the three
           categories necessary for a motion for reconsideration under Rule 7.1(i). Instead, he
           rehashes the same arguments made in his original motion and his first motion for
           reconsideration.

        For the foregoing reasons, and for good cause shown,

        It is on this 15th days of April 2021 hereby

        ORDERED that Defendant’s second motion for reconsideration D.E. 56, is DENIED; and

it is further

        ORDERED that the Clerk’s Office shall mail a copy of this Opinion and Order to

Defendant by regular mail.

                                                          __________________________
                                                          John Michael Vazquez, U.S.D.J.




                                                     2
